Citation Nr: 0207770	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  98-18 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
status postoperative laminectomy and diskectomy, L5-S1.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1987 to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision from 
the Montgomery, Alabama, VA Regional Office (RO), which 
granted service connection for postoperative status, 
laminectomy and diskectomy, L5-S1, assigning a 40 percent 
disability evaluation.  

During the appeal process, the veteran changed her residence 
and the RO in Nashville, Tennessee, has assumed jurisdiction 
of her claim.

This case has previously been before the Board.  In September 
1999 and in August 2001, the Board remanded the case to the 
RO for additional development.  


FINDINGS OF FACT

1.  The veteran was scheduled for a VA examination related to 
evaluation of her low back disability on December 16, 1999 
and failed to appear.  

2.  A January 2000 supplemental statement of the case 
notified her that she had failed to report for the scheduled 
examination.  

3.  In an August 2001 Board remand, the veteran was 
sufficiently notified of her duty to appear for scheduled VA 
examinations in association with evaluation of her low back 
disability.  

4.  The veteran was scheduled for a VA examination related to 
evaluation of her low back disability on November 14, 2001 
and failed to appear; good cause for her failure to report is 
not shown and the evidence of record is not adequate for 
increasing the evaluation for the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
postoperative laminectomy and diskectomy, L5-S1 have not been 
met.  38 U.S.C.A. 1155 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that in July 1989 the veteran 
complained of right-sided sciatica with S1 impingement.  The 
impression of x-ray examination of the lumbosacral spine was 
six ribless lumbar vertebral bodies.  Spina bifida occultas 
of L6 and S1 were seen.  Slight dextroscoliosis of the 
lumbosacral spine was noted to be possibly positional in 
nature.  Treatment records dated in August 1989 note 
complaints of low back pain radiating into the right thigh.  
X-ray examination of the back showed an old L1 transverse 
process fracture and spina bifida occulta at L5-S1.  The 
impression was right sciatica syndrome-neurologically intact.  
A separation examination report notes complaints of 
intermittent low back pain.  There was full range of motion 
of the low back and straight leg raising was negative, 
bilaterally.  

By letter dated in March 1995, the veteran's private 
physician, Dr. N., related the veteran's history of sciatica 
during pregnancy, from which she was noted to have recovered 
spontaneously, post partem.  The letter notes her report of 
low back and right leg pain, with leg pain more severe than 
back pain.  She described the pain as being deep in the back 
of her leg and of an aching quality, going down the entire 
leg and into the foot.  She associated the pain with activity 
and reported that the pain awakened her at night.  She 
reported that her most comfortable position was reclining on 
the side, in a fetal position.  Physical examination revealed 
that she had a normal gait, adequate heel and toe walking, 
and a good tandem gait.  The back was nontender to palpation.  
The buttocks were nontender.  Straight leg raising was 
positive, bilaterally, on the right at 45 degrees and on the 
left at 30 degrees.  S1 reflexes were unable to be obtained 
with Jendrassik maneuver or with prone palpation.  Deep 
tendon reflexes were 2+ at the knees and absent at both 
ankles; plantars were flexor, and power was 5/5.  Sensory 
examination revealed decreased pinprick, bilaterally, in the 
lateral aspect of the foot and lateral malleolus 
corresponding to the S1 dermatome.  Magnetic resonance 
imaging (MRI) revealed L5-S1 central and paracentral 
herniation and facet osteoarthropathy.  X-ray examination of 
the spine disclosed a transitional vertebra at the 
lumbosacral junction.  In April 1995, she underwent a 
laminectomy and mircrodiskectomy.  A May 1995 post operative 
examination report notes leg pain and numbness only with long 
strides.  

On VA examination in December 1997, the veteran reported that 
during service, she fell while walking down stairs that were 
wet and slippery.  The report of examination notes her report 
that she was told that it was normal to have sciatic pain due 
to the fact that she was pregnant.  She stated that x-ray 
examination several months later disclosed a fracture of a 
transverse process.  Symptoms went away but got worse several 
years later, and she underwent surgery in April 1995.  Since 
then she had gotten progressively worse.  She reported that 
some days she could not bend over to put on her socks and 
that flare-ups occurred 4 out of 7 days and lasted 1 to 3 
days.  She noted that she took Motrin, 800 mg, 2 to 3 times a 
day and added Naprosyn and Flexeril with bad attacks of pain.  
The report indicates that the veteran had pain with motion, 
evidenced by a grimace when undertaking the motion.  Motion 
stopped when pain began.  The examiner reported that 
musculature of the back was adequate.  Range of motion 
testing revealed flexion to the right 36 degrees, flexion to 
the left 19 degrees.  Forward flexion was 30 degrees and 
backward extension was 11 degrees.  The diagnosis was post 
diskectomy degenerative joint disease of the lumbosacral 
spine with loss of motion and loss of function due to pain.  

By rating decision dated in February 1998, the RO granted 
service connection for postoperative status, laminectomy and 
diskectomy, L5-S1.  A 40 percent disability evaluation was 
assigned.  

In an October 1998 notice of disagreement, the veteran 
indicated that she had recurring herniated discs, continued 
back spasm, and radiating leg pain.  She related that she was 
seeking a 60 percent evaluation for her low back disability.  

VA outpatient treatment records, received in February 1999, 
show complaints of back pain.  A December 1997 record of 
treatment notes an unsteady gait due to severe low back pain.  
No swelling or redness was noted.  On further evaluation, 
diffuse lumbar tenderness was found.  Straight leg raising 
and neurologic evaluation were negative.  The diagnostic 
impression was acute lumbar strain and history of lumbar 
laminectomies.  The impression of x-ray examination was 
normal lumbar spine.  Spina bifida at S1 and possible minimal 
lumbar scoliosis were noted.  In March 1998, the veteran 
complained of back spasm.  She reported that she was unable 
to walk and unable to get comfortable.  The use of prescribed 
crutches was noted to have decreased low back pain.  On 
physical examination, the examiner reported that she was 
lying on her side with both hips flexed.  A tender low back 
incision was noted.  The impression was recurrent disc 
surgeries, repositioning pain.  MRI in April 1998 revealed 
that the lumbar vertebral bodies were normal in height, 
alignment, and signal intensity.  The L1-L2 through L4-L5 
levels were unremarkable.  At L5-S1, a recurrent herniated 
nucleus pulposus was seen to the left of midline (no 
enhancement after contrast).  This was noted to be indenting 
the thecal sac and narrowing the left lateral recess.  The 
neural foramina remained uncompromised.  The impression was 
recurrent left paramedian herniated nucleus pulposus at L5-
S1.  Subsequently in April 1998, heel and toe walking was 
noted to be "ok."

In September 1999, the Board determined that the December 
1997 VA examination was not sufficient for appeal purposes 
and requested that a new examination be ordered.  The record 
reflects that the veteran was scheduled for a VA examination 
on December 16, 1999.  She failed to report for the scheduled 
examination.  

A January 2000 supplemental statement of the case advised the 
veteran that she had failed to appear for the scheduled 
December 1999 examination.  In August 2001, the Board 
remanded the issue for a new examination to afford the 
veteran one last opportunity to cooperate with development of 
the facts pertinent to her claim.  The Board's remand 
notified her of her duty to report for the scheduled 
examination.  

In correspondence received on October 17, 2001, the veteran 
indicated that she was unwilling to report for an 
examination.  She failed to report for the scheduled November 
14, 2001 VA examination.  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
U.S.C.A. § 5102 and 5103; 66 Fed. Reg. 45,620 (Aug 29, 2001) 
(to be codified as amended at 38 C. F. R. § 3.159 (2001).  
The record shows that the veteran was notified in the 
February 1998 rating decision of the reasons and bases for 
the decision on her claim.  She was further notified of this 
information in the November 1998 statement of the case and 
the January 2000 and January 2002 supplemental statements of 
the case, as well as in the September 1999 and August 2001 
Board remands.  The Board concludes that the discussions in 
the February 1998 rating decision and in the statement and 
supplemental statements of the case, as well as in the Board 
remands, which were all sent to the veteran, informed her of 
the information and evidence needed to substantiate the 
claim.  In addition, by letters dated in May 1999 and 
September 2001, the veteran was advised of the procedures by 
which to submit additional evidence.  These actions satisfied 
VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid her claim.  The Board notes that the veteran 
was scheduled for VA examinations in December 1999 and 
November 2001 but failed to report for the scheduled 
examinations.  In addition, in correspondence received in 
October 2001, the veteran indicated that she was not willing 
to report for an examination.  The duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  There are VA examination report and VA outpatient 
treatment records, as well as private records, in the claims 
folder.  38 C.F.R. § 3.326(b).  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.1 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a veteran may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
veteran for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a noncompensable evaluation for 
intervertebral disc syndrome when post-operative, cured, 10 
percent when mild, 20 percent when moderate and characterized 
by recurring attacks, 40 percent when severe and 
characterized by recurring attacks with intermittent relief, 
and 60 percent when pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a 
Diagnostic Code 5293 (2001).  

A rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 38 
C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  VAOPGCPREC 36-97.  

The Schedule provides a compensable rating for limitation of 
motion of the lumbar spine with the assignment of a 10 
percent disability when slight, 20 percent when moderate, or 
40 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  

The Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. § 3.102 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that under VA regulations, it is 
incumbent upon the veteran to submit to a VA examination if 
she is applying for, or is in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992).  Where entitlement to a benefit cannot be established 
or confirmed without a current VA examination or re-
examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(b) (2001). 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for postoperative status, laminectomy and 
diskectomy, L5-S1.  In such cases, the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  However, in 
that the RO has assigned a 40 percent evaluation for 
postoperative status, laminectomy and diskectomy, L5-S1 for 
the entire appeal period, the issue is whether a rating in 
excess of 40 percent is warranted at any time during the 
entire appeal period.  

The evidence in this case does not support a rating in excess 
of 40 percent based on invertebral disc syndrome at any time 
during the appeal period.  The veteran's invertebral disc 
syndrome is currently evaluated as 40 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, diagnostic code 5293.  

On VA examination in December 1997, the veteran had 
limitation of motion and functional loss due to pain.  As 
noted in the Board's September 1999 and August 2001 remands, 
that report of examination did not contain a discussion of 
any of the neurological criteria set out in the diagnostic 
code.  Consequently, the Board requested that the veteran 
undergo a neurological and orthopedic examination in order to 
assess the severity of the veteran's low back disability.  
However, the veteran failed to report for scheduled 
examinations in December 1999 and November 2001, without good 
cause shown.  Thus, her claim will be decided upon the 
evidence of record.  

The veteran claims that she has muscle spasm, radiating leg 
pain, and functional impairment resulting from her low back 
disability, warranting an evaluation in excess of 40 percent.  
The veteran is competent to report that her low back 
disability is worse.  However, she is not a medical 
professional and her statements do not constitute competent 
medical evidence.  Generally, lay persons are not competent 
to offer evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a 
witness must be competent in order for her statements or 
testimony to be probative as to the facts under 
consideration).  While the Board acknowledges that she has 
reported post-service experience as an emergency medical 
technician, she is not shown to be qualified to render a 
medical opinion.  

The evidence of record supports a 40 percent evaluation, for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  The record reflects that the 
veteran is postoperative status laminectomy and diskectomy, 
L5-S1 in April 1995.  On VA examination in December 1997, the 
diagnosis was degenerative joint disease of the lumbosacral 
spine with loss of motion and loss of function due to pain.  
MRI in 1998 revealed a left paramedian herniated nucleus 
pulposus at L5-S1.  Thus, the Board finds that the evidence 
of record supports a 40 evaluation for her low back 
disability.  

A 60 percent rating under diagnostic code 5293 requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The evidence of record does not support a finding that that 
the veteran's low back warrants a 60 percent rating.  As 
noted, on VA examination in December 1997 the diagnosis was 
post diskectomy degenerative joint disease lumbosacral spine 
with loss of motion and loss of function due to pain.  Such 
symptoms are contemplated under the 40 percent disability 
evaluation assigned.  While the evidence shows that the 
veteran has recurrent herniated nucleus pulposus, there is 
insufficient evidence of abnormal sciatic neurological 
findings of record, and there is no basis for finding 
additional impairment under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The Board notes that while she was noted 
to have an unsteady gait due to low back pain in 1997 and 
that she complained of back spasm and obtained pain relief by 
using crutches in March 1998, the only neurological findings 
were of normal straight leg raising in December 1997 and 
intact heel and toe walking in April 1998.  Otherwise, the 
outpatient treatment records do not show absent ankle jerks 
or pronounced persistent symptoms of sciatic neuropathy as to 
warrant a 60 percent rating under diagnostic code 5293.  38 
C.F.R. § 4.71a, diagnostic code 5293.  No muscle atrophy or 
muscle spasm has been demonstrated.  In making this 
determination, the Board has considered the veteran's 
statements to the effect that her symptoms, to include back 
spasm and radiating leg pain, are worse.  Weighed against her 
lay statements is the competent evidence.  The Board finds 
the medical evidence of record to be more probative of the 
degree of disability.  Consequently, the Board finds that a 
60 percent evaluation for the veteran's low back disability 
is not warranted at any time during the appeal period.  

The Board notes that the maximum schedular award assignable 
under diagnostic code 5295 as well as 5292 is 40 percent.  
The veteran has already been found to be entitled to a 40 
percent disability rating under diagnostic code 5293.  
Therefore, no greater benefit can flow to the veteran under 
diagnostic codes 5295 or 5292.  Diagnostic codes 5295 and 
5292 each contemplate similar symptoms, at least in part, 
such as limitation of motion, and therefore do not provide a 
basis for assigning separate ratings under each.  Evaluating 
them separately would violate the rule against pyramiding.  
38 C.F.R. § 4.14 (2001).  

The Board notes that a tender incision attributable to back 
surgeries was noted in March 1998.  The evidence of record 
does not establish that there is a tender a painful scar on 
objective demonstration at the site of incision.  As noted 
earlier, the veteran has clearly stated that she is unwilling 
to report for examination in association with her low back 
disability.  Thus, the Board finds that an evaluation for a 
tender and painful scar under diagnostic code 7804 is not 
warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or her 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.  

The Board has considered whether an extra-schedular 
evaluation is warranted.  However, the Court has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  In 
the November 1998 statement of the case, the RO provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1); the 
RO did not grant the veteran an increased evaluation on this 
basis.  The veteran failed to provide objective evidence that 
residuals of status postoperative laminectomy and diskectomy, 
L5-S1 caused marked interference with her employment, or that 
such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  She has failed to report for two 
scheduled examinations which might provide further 
information on this issue.  Consequently, after a review of 
the evidence, the Board finds no basis on which to refer this 
case to the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation for the 
veteran's low back disability under 38 C.F.R. § 3.321.


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
low back disability is denied.  



		
	HOLLY. E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

